DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered. Claims 1, 5 and 8-20 remain pending, and Claim 21 is new.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5, 8-10, 12, 14, 15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lerasle et al (WO 2013/164459) in view of Tsubouchi (EP 2,520,637), cited in the IDS dated 04/18/2019.
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive.  As previously set forth, Lerasle et al [“Lerasle”] disclose the use of at least one polyalkylene glycol in a lubricant composition including at least one base oil for lubricating the internal combustion heat engines of vehicles having hybrid and/or micro-hybrid engines (Abstract).
 Lerasle discloses that the at least one polyalkylene glycol may be obtained by copolymerizing ethylene oxides and propylene oxides, or of at least one polyalkylene glycol obtained by homopolymerizing propylene oxides.  
Lerasle discloses that the use of this type of polyalkylene glycol enables a reduction in the wear of the connecting-rod bearings of the internal combustion heat engine. 
Applicant’s invention is drawn to a method for cooling one or more components of an electric vehicle, wherein the electric vehicle comprises an electric engine as a single drive, whereas Lerasle is concerned with lubricating vehicles having hybrid and/or micro-hybrid engines.  However, Tsubouchi is added to teach that cooling lubricating oils compositions may be used for cooling a motor, a battery, an inverter, an engine, an electric cell, or the like, in an electric vehicle, a hybrid vehicle, or the like (Abstract).  Tsubouchi discloses that the base oil may comprise polyalkylene glycols [0021].  Thus Tsubouchi discloses that, in general, cooling lubricating oils may be used in either electric vehicles or hybrid vehicles.  
Having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the lubricant composition disclosed in Lerasle, taught as suitable for vehicles having hybrid and/or micro-hybrid engines, in electric vehicles, as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
   			Claim Rejections - 35 USC § 103
Claims 1, 5, 8, 9, 13-14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lerasle et al (US 10,604,717) in view of Tsubouchi (EP 2,520,637).
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive.  As previously set forth, Lerasle et al [“Lerasle”] disclose the use of at least one polyalkylene glycol obtained by polymerizing or copolymerizing alkylene oxides including 3 to 8 carbon atoms, at least one of which is butylene oxide, in a base oil which enables a reduction in the wear of the connecting-rod bearings of the thermal internal combustion engines of vehicles with hybrid and/or micro-hybrid engines (Abstract).
Lerasle discloses a lubricant composition comprising at least one base oil, at least one viscosity index improver, at least one organomolybdenum compound and at least one polyalkylene glycol, the quantity of polyalkylene glycol being from 1 to 28% by mass with respect to the total mass of lubricant composition.  COL.3, L14-22.  Lerasle teaches that preferably the polyalkylene glycol is a copolymer of butylene oxide and propylene oxide.  COL.3, L29-31.    
Applicant’s invention is drawn to a method for cooling one or more components of an electric vehicle, wherein the electric vehicle comprises an electric engine as a single drive, whereas Lerasle is concerned with lubricating vehicles having hybrid and/or micro-hybrid a battery, an inverter, an engine, an electric cell, or the like, in an electric vehicle, a hybrid vehicle, or the like (Abstract).  Tsubouchi discloses that the base oil may comprise polyalkylene glycols [0021].  Thus Tsubouchi discloses that, in general, cooling lubricating oils may be used in either electric vehicles or hybrid vehicles.  
Having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the lubricant composition disclosed in Lerasle, taught as suitable for vehicles having hybrid and/or micro-hybrid engines, in electric vehicles, as evidenced by Tsubouchi, if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims maybe rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
Claims 1, 5, 8-12, 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 8,400,030) in view of Tsubouchi (EP 2,520,637).
Tang et al [“Tang”] disclose lubricating compositions, additive packages, and methods for lubricating a transmission, particularly a hybrid electric transmission for a vehicle.  COL.1, L5-7.  Tang discloses that electric vehicles are equipped with electric motors, and hybrid electric vehicles may have electric motor(s) in combination with a combustion engine.  Tang teaches that in a hybrid electric transmission, the transmission fluid may be in contact with parts of the electric motor or a similar fluid may be used for both the transmission and for cooling and lubricating the motor.  COL.1, L21-30.  

Tang discloses that base oils suitable for use in formulating lubricant compositions may be selected from any of suitable synthetic or natural oils or mixtures thereof.  COL.3, L45-47.  Suitable synthetic base oils may include polyglycols, alkylene oxide polymers and interpolymers and derivatives thereof.  Tang discloses that such oils are exemplified by the oils prepared through polymerization of ethylene oxide or propylene oxide.  COL.4, L4-18.  Tang discloses that the base oil may be present in the fluid composition in an amount ranging from about 50 wt% to about 95 wt% based on a total weight of the fluid composition.  COL.5, L34-39.   
It would appear obvious to use the lubricant composition disclosed in the prior art to Tang in an electric vehicle since Tang teaches that the lubricant composition is suitable for use with an electric motor.  
As set forth above, Tang discloses that in a hybrid electric transmission the transmission fluid may be in contact with parts of the electric motor or a similar fluid may be used for both the transmission and for cooling and lubricating the motor.  For example, the lubricating and cooling fluid for the motor may be in contact with electrical windings in the stator in order to efficiently cool the electric motor and to insulate the electric parts to prevent a short circuit of the electric motor.  Accordingly, Tang discloses that the fluid desirably has a relatively low electrical conductivity so that the electric motor can operate properly without short-circuiting.  COL.1, L25-34.  
a battery, an inverter, an engine, an electric cell, or the like, in an electric vehicle, a hybrid vehicle, or the like (Abstract).  Tsubouchi discloses that the base oil may comprise polyalkylene glycols [0021].  Thus Tsubouchi discloses that, in general, cooling lubricating oils may be used in either electric vehicles or hybrid vehicles.  
Having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the lubricant composition disclosed in Tang, taught as suitable for vehicles having hybrid and/or micro-hybrid engines, in electric vehicles, as evidenced by Tsubouchi, if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims maybe rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
April 20, 2021